DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                   Status of the Application
The current application, filed 10/19/2020, is a continuation of US 16/177,047, filed 10/31/2018, now U.S. Patent #10,810,576 	US 16/177,047 is a continuation of US 14/268,145, filed 05/02/2014, now U.S. Patent #10,157,380 	Claims 1-20 have been examined in this application. This communication is the first action on the merits.
                           Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2022 is being considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
                                     Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,810,576. This is a statutory double patenting rejection.

                                          Search and Prior Art

	The prior art search has been conducted. The best identified prior art of record is as following:
	Laracey (US 2013/0238455 A1) discloses a methods for using mobile devices to conduct payment transactions at merchant and remote locations. In use, the customer’s ticket information is transmitted through, and managed by, an intermediary computer system which serves as a go-between for the payment network gateway computer and the merchant’s point of sale computer. [0207]; [0212]; [0213].
	Groetzinger et al. (US 2012/0173310 A1) discloses the service provider computer system determining an estimated total ticket amount based at least in part on the current total ticket amount [0015]; [0019]-[0021]; [0030]; the service provider receiving information from a merchant including a location identifier assigned by the merchant to a customer, the location identifier identifying a physical location, at a premises of the merchant, assigned by the merchant to the customer; the service provider computer system identifying a ticket open at a point-of-sale computer of the merchant, based, at least in part, on the location identifier [0030]; the service provider computer system sending a notification of the open ticket to a computing device of the customer [0042]; [0043].
	Mortimore (US 2008/0147450 A1) discloses an intermediary computer system through which the customer’s reservation information is transmitted between the customer’s computing device and the merchant’s booking computer [0011]; [0012]; [0047].


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        10/06/2022